Citation Nr: 0105640	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-22 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for Wolf-Parkinson-
White syndrome, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Michael Pykosh, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
September 1945.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1996, by the Philadelphia Regional Office and 
Insurance Center (ROIC), which denied the veteran's claim for 
a rating in excess of 30 percent for his service-connected 
Wolff-Parkinson-White (WPW) syndrome.  The notice of 
disagreement with this determination was received in 
September 1997.  VA treatment reports were received in 
February 1998, and a VA compensation examination was 
conducted in February 1998.  Additional VA treatment reports 
were received in November 1998.  Private treatment reports 
were received in August 1999.  A rating action in September 
1999 confirmed and continued the denial of an increased 
rating for WPW syndrome.  The statement of the case was 
issued in September 1999.  The veteran's substantive appeal 
was received in October 1999.  The appeal was received at the 
Board in October 2000.  

In November 2000, the veteran appeared at the ROIC in 
Philadelphia, for a videoconference hearing before the 
undersigned Member of the Board sitting in Washington, D.C.  
A transcript of the videoconference hearing is of record.  


REMAND

The veteran essentially contends that his service-connected 
WPW syndrome has increased in severity and is more disabling 
than reflected by the 30 percent rating currently assigned.  
The veteran indicates that he suffers attacks of tachycardia 
at least once a week.  He states that the attacks are 
associated with lightheadedness and followed by a period of 
disorientation that persists for 2 to 3 hours.  At his 
personal hearing, the veteran testified that the palpations 
had increased in severity to the point that they kept him 
awake.  The veteran reported that the palpations occurred all 
the time and with every activity; he stated that he was 
unable to function in any capacity when he had palpations.  
The veteran also reported that he had begun taking 
Nitroglycerin three years before, when doctors discovered 
other complications of his disorder besides the palpations.  
The veteran maintained that his condition has worsened and is 
so severe and debilitating that he is precluded from 
following any gainful employment.  

On the occasion of a VA examination in July 1996, an 
electrocardiogram revealed sinus rhythm and evidence of left 
ventricular hypertrophy with depression of ST segments in I, 
and V4-V6 were present.  It was noted that no ventricular 
pre-excitation was evidenced.  A holter monitor showed 
premature atrial and ventricular beats, no sustained 
tachycardia, and no ventricular pre-excitation.  X-ray study 
of the chest revealed an ascending aorta that was dilated, 
and calcific plaques were present in the aortic knob; the 
left ventricle was enlarged.  The pulmonary vessels were 
normal.  The pertinent diagnoses were: (1) ventricular pre-
excitation via left sided atrioventricular bypass tract with 
episodes of tachycardia (WPW); (2) history of hypertension, 
pharmacologically controlled; (3) marked dilatation of 
ascending aorta (medionecrosis of aorta to be excluded); and 
(4) aortic regurgitation, moderate, secondary to dilatation 
of aortic valvular ring.  

Private treatment reports dated from May 1997 to June 1997 
reflect clinical evaluation and treatment for various heart 
problems.  In a private medical statement from Michael F. 
Smith, M.D., dated in May 1997, it was noted that the veteran 
had a history of systemic hypertension, moderate 
regurgitation, dilated ascending aorta, and WPW syndrome with 
intermittent tachycardia.  Dr. Smith reported that the 
veteran was bothered by frequent palpitations, found to be 
secondary to ventricular premature contractions; he was 
bothered mostly at night.  The veteran reported suffering 
from lightheadedness when he developed tachycardia; he 
occasionally had lightheadedness and near syncope, but said 
he had never had full syncope.  The records also indicate 
that the veteran's symptoms currently include jaw discomfort 
and fatigue on exertion.  Dr. Smith noted that it was 
possible that the veteran's aortic regurgitation and 
aneurysmal dictation of the aorta were secondary to his 
hypertension.  


In May 1997, the veteran underwent left and right heart 
catheterization with aortography and coronary arteriography.  
The pertinent diagnoses entered were:  (1) multivessel 
occlusive coronary artery disease with an occluded proximal 
left anterior descending, 75 percent stenosis within large 
second marginal branch, and a posterior descending artery 
which fills via left to right collateral flow; (2) moderate 
aortic root dilatation; (3) significant tortuosity of the 
entire aorta; and (4) moderate aortic insufficiency.  Based 
upon those findings, it was recommended that the veteran 
undergo aortic valve replacement as well as bypass surgery.  
However, he was subsequently advised against surgery.  

On examination in February 1998, the veteran complained of 
feeling shaky, of numbness of the mouth, and of difficulty 
sleeping.  Clinical evaluation of the cardiovascular system 
revealed a rather bounding kind of pulse at the radial 
artery.  The peripheral pulses were present.  Auscultation of 
the heart revealed an extra beat displaced outside lateral to 
the midclavicular line.  Both heart sounds were heard.  There 
was a grade II to III/IV systolic murmur, best heart in the 
aortic murmur, but without any transmission to the neck.  A 
murmur was also heard in the apical area.  Review of the 
chest X-ray revealed an enlarged heart and prominent aortic 
knob.  The cardiogram showed sinus bradycardia with first 
degree AV block.  The examiner explained that, because of the 
left ventricular hypertrophy and recall adjacent 
abnormalities due to WPW, an anterior infarction could not be 
ruled out.  However, the EKG had remained the same in the 
last seven to eight years.  The diagnostic impression was 
cardiac enlargement, possibly due to aortic aneurysm and/or 
atherosclerotic heart disease; and cardiac arrhythmia, WPW 
and paroxysmal atrial tachycardia.  

It is noteworthy that the RO, in the September 1999 rating 
action, specifically noted that the veteran was service-
connected solely for WPW syndrome.  In order to properly 
evaluate the veteran's service-connected WPW syndrome, the 
Board must determine whether all the reported symptoms 
claimed by the veteran are related to his service-connected 
disorder.  However, the above-mentioned treatment records and 
VA examination reports do not differentiate between the 
symptoms attributable to the veteran's WPW syndrome, and 
those of coronary artery disease or systemic hypertension.  
Accordingly, in order to identify what pathology should be 
compensated, further development is in order.  See Webster v. 
Derwinski, 1 Vet. App. 155, 159 (1991) (noting that examiner 
must differentiate symptomatology caused by a service-
connected disorder from that caused by non-service-connected 
disorder).  In this regard, it must be noted that, when it is 
not possible to separately identify the effects of the 
service-connected condition versus the concomitant effects of 
a non-service-connected condition, 38 C.F.R. § 3.102 (2000) 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability.  Mittleider v. West, 11 
Vet.App. 181, 182 (1998).  

During the course of the veteran's appeal, the VA criteria 
for rating cardiovascular disorders were revised.  The 
veteran's WPW syndrome was initially evaluated under 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7013 (effective before 
January 12, 1998).  That code provided that a maximum 30 
percent rating was assigned for paroxysmal tachycardia with 
severe frequent attacks.  38 C.F.R. § 4.104, DC 7013 (1997).  

On January 12, 1998, the rating criteria for cardiovascular 
disorders were revised. The veteran's tachycardia is now 
rated under the code for supraventricular arrhythmias.  Under 
this code, a maximum 30 percent rating is assigned for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010 (2000).  

Under judicial precedents, where the statutes or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1991).  See also Baker v. West, 11 Vet.App. 163, 168 (1998).  
Therefore, in reviewing this case, the Board would be 
required to evaluate the veteran's service-connected atrial 
tachycardia under both the old and current regulations, to 
determine whether he is entitled to an increased evaluation 
under either set of criteria; with the version most favorable 
to the veteran to be applied.  


We feel that a current VA examination should be undertaken to 
evaluate the veteran's heart disorder, to determine the 
extent of his overall disability and all related 
symptomatology, and to carefully distinguish between the 
service-connected cardiovascular disability and any non-
service-connected cardiovascular disability, if, in fact, 
professional medical opinion indicates that such a 
distinction can be made as among the signs, symptoms, and 
etiology observed.  Furthermore, a new examination will allow 
the veteran's disability to be evaluated under the 
appropriate rating criteria, DC's 7010-7015.  

The Board further notes that the RO, by a decision entered in 
September 1999, denied the veteran's claim for a total (100 
percent) disability rating based upon individual 
unemployability (TDIU).  Subsequently, in October 1999, the 
veteran submitted a VA Form 9 wherein he expressed 
disagreement with respect to that determination.  It does not 
appear from the record, however, that a statement of the case 
(SOC) addressing that claim has been furnished to the 
veteran.  In situations such as this, the United States Court 
of Veterans Appeal has held that the Board should remand, 
rather than refer, the matter to the RO for the issuance of 
an SOC.  See, e.g., Manlincon v. West, 12 Vet.App. 238, 240-
41 (1999).  

As noted above, the Court has held that the failure to issue 
a statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995).  See also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  However, an such a case shall thereafter be 
returned to the Board only if perfected by the filing of a 
timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).  See also In re Fee Agreement of Cox, 10 
Vet.App. 361, 374 (1997) ("absent an NOD, an SOC and a Form 
1-9 [substantive appeal], the BVA was not required -- indeed, 
it had no authority -- to proceed to a decision") (citation 
omitted).  

On remand, the RO should reexamine the TDIU claim to 
determine whether additional development or review is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal, or the NOD is withdrawn.  See 
38 C.F.R. § 19.26 (2000).  If, and only if, a timely 
substantive appeal is received, then this claim should 
thereafter be certified to the Board for appellate review.  
See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2000).  

Under the circumstances in this case, and in order to give 
the veteran every consideration with respect to the present 
appeal, the Board believes that further development is 
required prior to appellate disposition of the veteran's 
claim.  Accordingly, this case is hereby REMANDED to the ROIC 
for the following action:

1.  The ROIC should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected WPW 
syndrome since February 1998.  With any 
necessary authorization from the veteran, 
the ROIC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran, which have not been 
previously secured, and associate them 
with the claims folder.  Whether or not 
the veteran responds, all VA medical 
records of the veteran not currently in 
the claims file should be obtained and 
added to the claims file.  

2.  The veteran should be afforded a 
comprehensive VA cardiovascular 
examination in order to determine the 
nature and extent of his WPW syndrome.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner and reviewed in conjunction with 
the examination.  The examiner is asked 
to indicate in the examination report 
that he or she reviewed the claims 
folder.  All indicated tests and studies 
should be accomplished.  The examiner's 
report should provide discussion of all 
current complaints, clinical findings, 
and diagnoses referable to the service-
connected WPW syndrome.  The examiner is 
asked to distinguish, to the extent 
medically possible, disability resulting 
from the service-connected WPW syndrome 
from any disability caused by unrelated 
cardiovascular disorder(s) or 
superimposed disease(s).  The examiner 
should comment on the degree (if any) of 
interference with gainful employment 
attributable solely to the service-
connected disorder, as opposed to any 
non-service-connected cardiovascular 
disorder.  If such distinction is not 
possible, the examiner should so 
specifically indicate.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Subsequently, the ROIC should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  Specific attention is 
directed to the examination reports.  If 
the examination reports do not include 
fully detailed descriptions of all test 
reports, special studies, or opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).  

4.  After completion of the above 
evidentiary development, the ROIC should 
readjudicate the veteran's claim for an 
increased disability rating for WPW 
syndrome, to include consideration of 
Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC), which 
summarizes the pertinent evidence and all 
applicable law and regulations, including 
the changes to the cardiovascular 
disorders section of the rating schedule 
which became effective January 12, 1998.  
The SSOC should also reflect detailed 
reasons and bases for the decisions 
reached.  The veteran and his 
representative should be afforded a 
reasonable period of time in which to 
respond.  

5.  The ROIC should reexamine the 
veteran's claim for a total disability 
rating based upon individual 
unemployability, to determine whether 
additional development or review is 
warranted.  If no preliminary action is 
required, or when it is completed, the 
ROIC should prepare an SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefits 
sought on appeal, or the NOD is 
withdrawn.  However, the claim should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case. The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




